Order entered December 30, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01503-CV

                             STEPHEN W. CLARK, Appellant

                                              V.

              DILLARD'S INC. AND THE CAMBELL AGENCY, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-12848

                                          ORDER
       We GRANT court reporter Diane L. Robert’s December 18, 2013 request for an

extension of time to file the record and ORDER the record be filed no later than January 15,

2014. No further extensions will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE